Memorandum:
We affirm only upon the stated ground that the verdict was against the weight of the credible evidence. The other assigned reason that the jury did not understand the charge has no validity. (Appeal by defendant from order of Cattaraugus Trial Term setting aside a verdict and granting a new trial upon the grounds that the verdict in favor of plaintiff and against the defendant was insufficient in amount, in an automobile negligence action.) Present — Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ.